UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1991


JERRY WESTERLUND,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Richard Mark Gergel, District Judge. (6:18-cv-01592-RMG)


Submitted: March 26, 2021                                         Decided: April 14, 2021


Before FLOYD, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Brian C. O’Donnell, Acting Regional Chief Counsel, Thomas Moshang, III,
Supervisory Attorney, Peter Colonna-Romano, Special Assistant Regional Counsel, Office
of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; A. Lance Crick, Acting United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerry Westerlund appeals the district court’s order accepting the recommendation of

the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of

Westerlund’s applications for disability insurance benefits and supplemental security

income. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion. It

consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

omitted).   “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that

of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Westerlund’s claims for benefits, and the ALJ’s

factual findings are supported by substantial evidence. Specifically, the ALJ did not err in

according little weight to the opinions of Dr. Stone, Westerlund’s treating physician, as

                                             2
Dr. Stone’s opinions were inconsistent with the record as a whole. Accordingly, we affirm

the district court’s judgment upholding the denial of benefits. Westerlund v. Comm’r Soc.

Sec. Admin., No. 6:18-cv-01592-RMG (D.S.C. July 11, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3